Citation Nr: 1042582	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  05-09 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
fracture of the left medial malleolus.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a left 
knee disability, to include as secondary to a service-connected 
fracture of the left medial malleolus.

3.  Entitlement to service connection for a left hip disability, 
to include as secondary to a service-connected fracture of the 
left medial malleolus.

4.  Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 
1965.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In April 2009 the Board remanded the case for further action by 
the originating agency.  The case has now returned to the Board 
for further appellate action.

The Veteran's February 2005 substantive appeal included a request 
for a hearing before the Board at the New Orleans RO.  In April 
2005, he withdrew his request for a hearing and the Board will 
therefore proceed with a decision in this case.  

The issues of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to August 4, 2009, the manifestations of 
the Veteran's fracture of the left medial malleolus most nearly 
approximated limitation of motion that was moderate without 
ankylosis.

2.  For the period beginning August 4, 2009, the manifestations 
of the Veteran's fracture of the left medial malleolus most 
nearly approximated limitation of motion that was marked without 
ankylosis.

3.  The Veteran's claim for service connection for a left knee 
disability, to include as secondary to a service-connected 
fracture of the left medial malleolus, was initially denied in a 
September 2000 final rating decision.  

4.  The evidence received since the September 2000 rating 
decision does not relate to a necessary element of service 
connection that was previously lacking, and does not raise a 
reasonable possibility of substantiating the claim.

5.  A chronic left hip disability, to include degenerative 
arthritis, is not etiologically related to active duty service or 
a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  For the period prior to August 4, 2009, the criteria for a 
rating in excess of 10 percent for a fracture of the left medial 
malleolus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5270-5272 (2010).

2.  For the period beginning August 4, 2009, the criteria for a 
20 percent rating, but not higher, for a fracture of the left 
medial malleolus have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-5272.

3.  New and material evidence has not been received to reopen 
service connection for a left knee disability, to include as 
secondary to a service-connected fracture of the medial 
malleolus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  A chronic left hip disability, to include degenerative 
arthritis, was not incurred or aggravated during service and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.310.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for a fracture of the left medial malleolus 
was granted in a June 1990 rating decision, with an initial 
noncompensable evaluation assigned, effective February 12, 1990.  
The April 2003 rating decision on appeal continued the 
noncompensable evaluation, and an increased 10 percent rating was 
assigned in a November 2009 rating decision, effective November 
15, 2002.  The Veteran contends that an increased evaluation is 
warranted as his left ankle disability manifests pain, 
instability, and impacts his activities such as walking and 
standing.  

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's left ankle disability is currently rated as 10 
percent disabling under Diagnostic Code 5271.  Under this 
diagnostic code, a 10 percent evaluation is assigned for moderate 
limitation of motion of the ankle with a maximum 20 percent 
evaluation assigned for marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2010).  

The Board finds that an increased 20 percent rating is warranted 
for the service-connected left ankle disability under Diagnostic 
Code 5271 for the period beginning August 4, 2009.  Upon VA 
examination in August 2009, the Veteran complained of marked 
limitation of motion of the ankle, frequent episodes of 
instability, and severe weekly flare-ups of symptoms that left 
him unable to walk.  The Veteran was able to plantar flex the 
ankle to 35 degrees with pain, but was unable to dorsiflex the 
left ankle.  He manifested tenderness of the ankle, and the 
examiner found that the disability had severe effects on the 
Veteran's daily activities and limited walking to more than a few 
yards.  For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. §§ 
4.40, 4.45, pertaining to functional impairment.   VA must 
consider whether the disability is manifested by weakened 
movement, excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  With consideration 
of all relevant functional factors, the Board finds that the 
Veteran's left ankle disability most nearly approximates a 
maximum 20 percent rating under Diagnostic Code 5271 for the 
period beginning August 2, 2009, as his symptoms most nearly 
approximate marked limitation of ankle motion.  

An increased rating is not warranted during the period prior to 
August 4, 2009, as the Veteran's symptoms most nearly 
approximated moderate limitation of motion.  Treatment records 
from the VA Medical Center (VAMC) in Alexandria, Louisiana, show 
consistent findings of full range of motion of the left ankle, 
and a VA orthopedist found in November 2003 that there was no 
objective evidence to support the Veteran's reports of frequent 
twisting. Similarly, the Veteran manifested full range of ankle 
motion during a January 2003 VA examination, and no ankle 
abnormalities were identified.  Although a February 2005 X-ray 
indicated the presence of degenerative changes, they were 
characterized by the August 2009 VA examiner as slight.  Even 
with consideration of the Veteran's complaints of pain and 
instability during this period, and other functional factors, the 
Board finds that the Veteran's left ankle symptoms did not most 
nearly approximate marked limitation of motion during the period 
prior to August 4, 2009.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating at anytime during the claims 
period, but has found none.  Increased ratings are warranted 
under Diagnostic Codes 5270 and 5272 with a showing of ankylosis 
of the ankle, but the record is entirely negative for any 
findings of ankylosis of the Veteran's ankle throughout the 
claims period.  The Board notes that while the Veteran was unable 
to dorsiflex his ankle at the August 2009 VA examination, he has 
clearly retained some useful motion of the ankle, and the VA 
examiner specifically found that the ankle was not ankylosed.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this period 
because the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.2.

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a Veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's fracture of the medial 
malleolus is manifested by symptoms such as pain, restricted 
motion, and limitations on the Veteran's daily activities.  These 
manifestations are specifically contemplated in the rating 
criteria.  The rating criteria are therefore adequate to evaluate 
the Veteran's disability and referral for consideration of 
extraschedular rating is not warranted.

Claim to Reopen

Service connection for a left knee disability was initially 
denied in a September 2000 rating decision.  The RO determined 
that the evidence of record, including service treatment records 
and a July 2000 VA examination report, did not establish a nexus 
between the diagnosed left knee strain and the Veteran's service-
connected left ankle disability or active duty service.  

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In deciding whether new and 
material evidence has been submitted the Board looks to the 
evidence submitted since the last final denial of the claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence added to the record since the September 2000 denial 
of the claim includes treatment records from the Alexandria VAMC 
and statements from the Veteran.  These additional medical 
records establish that the Veteran has received treatment for a 
left knee condition.  However, the record at the time of the 
September 2000 decision included a July 2000 VA examination 
report that diagnosed a current left knee disability.  Therefore, 
the additional treatment records merely provide more evidence of 
a current disability, an element of the claim that was already 
established at the time of the September 2000 rating decision.  
This evidence is not material as it does not address a previously 
unestablished fact, i.e. a nexus between the Veteran's knee 
condition and a service-connected disability or active duty 
service.    

With respect to the recently received statements from the 
Veteran, the Board finds that they are essentially cumulative and 
duplicative of the contentions at the time of the September 2000 
rating decision.  At that time, the Veteran also argued that his 
left knee strain was due to a service-connected left ankle 
disability.  Therefore, while the Veteran's lay statements are 
presumed credible, they are duplicative of evidence already of 
record at the time of the prior denial.  See Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992) (in determining whether evidence 
is new and material, the credibility of the evidence is generally 
presumed).  Thus, reopening of the claim is not warranted. 

	Service Connection Left Hip

The Veteran contends that service connection is warranted for a 
left hip disorder as secondary to a service-connected fracture of 
the left medial malleolus.  Service connection is provided for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
Court has held that service connection can be granted under 38 
C.F.R. § 3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
incorporate the holding in Allen with additional requirements 
that there be medical evidence created prior to the claimed 
aggravation showing the baseline of the disability prior to 
aggravation.  38 C.F.R. § 3.310(a)(b) (2010).  The Veteran's 
claim for service connection for a left hip disability was 
received by VA in November 2002, prior to the effective date of 
the amended regulation.  The new regulation imposes additional 
burdens and could have retroactive effects.  Hence, the Board 
will apply the old version of the regulation.  See Princess 
Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005); cf. 
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

The Veteran first complained of left hip symptoms in 2003 when he 
reported experiencing hip pain to his VA physician at the 
Alexandria VAMC.  In April 2003, he was diagnosed with 
degenerative joint disease of the left hip at the VAMC, and 
during a November 2003 VA orthopedic consultation he gave a 
history of hip pain since 1965 with constant pain since 1993.  
The Veteran has continued to undergo treatment for this 
disability and the record establishes the presence of a current 
disability.  

Although the Veteran contends that his left hip arthritis was 
incurred or aggravated due to a service-connected left ankle 
condition, the record does not contain competent medical evidence 
of a causal link between the two disabilities.  In fact, the only 
medical opinion of record weighs against the claim.  The August 
2009 VA examiner found that the Veteran's left hip degenerative 
arthritis was not due to or permanently aggravated by the 
service-connected ankle disorder.  

In addition, the VA examiner also responded to the Veteran's 
specific contention that his hip disorder was secondary to the 
in-service left ankle fracture and subsequent leg length 
discrepancy and altered gait.  The examiner found that the 
Veteran's left leg was only 1/8 of an inch shorter than the right 
leg, which was not a significant factor in the onset of his 
altered gait.  Thus, the Veteran's in-service ankle fracture was 
not the cause of his altered gait or left hip condition.  The 
examiner also noted that if any disability was a result of the 
Veteran's altered gait, it would be a disability of the right 
hip, not the left as claimed by the Veteran.  The medical opinion 
of the August 2009 VA examiner was rendered following review of 
the complete claims folders, contained clear conclusions with 
supporting data, and reasoned medical explanations.  It is 
therefore entitled to significant probative value.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the statements of the Veteran linking 
his hip condition to a service-connected ankle disability.  
Although the Veteran is competent to report observable symptoms, 
such as chronic left hip pain, his opinion as to the cause of the 
symptoms simply cannot be accepted as competent evidence.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  His 
lay statements are outweighed by the competent medical evidence 
of record, including the medical opinion of August 2009 VA 
examiner.  Service connection for a left hip disability is 
therefore not warranted on a secondary basis. 

Turning to whether service connection is warranted on a direct 
basis, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, for Veteran's who 
have served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic diseases, such as 
arthritis, are presumed to have been incurred in service if such 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

Although the record establishes the presence of a current left 
hip disability, the Veteran has not contended that he experienced 
any injury to the hip during military service.  His service 
records are also negative for evidence of a hip disability and 
the Veteran's hips were normal at the examination for separation 
from active duty service in December 1964.  Accordingly, there is 
no evidence of an in-service injury. 

In addition, the record does not show the presence of a nexus 
between the Veteran's left hip disability and any incident of 
active duty service.  The Veteran has reported the start of left 
hip pain in 1965, within a year from his separation from active 
duty service, but there is no objective medical evidence of a 
left hip condition until 2003, more than 30 years after service 
and the reported onset of the condition.  The absence of any 
clinical evidence for decades after service weighs the evidence 
against a finding that the Veteran's left hip arthritis was 
present in service or in the year immediately after service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is also 
no competent medical evidence of a link between the Veteran's 
disability and service, and the Veteran has not reported a 
continuity of symptoms since service.  The history the Veteran 
has provided is that his left hip pain began within a year from 
service, but was due to his service-connected left ankle 
condition, not a result of any injury during active duty.  

In sum, the post-service evidence of record shows that the first 
medical evidence of the Veteran's claimed disability was more 
than 30 years after his separation from active duty service.  In 
addition, the competent medical evidence does not establish that 
the Veteran's left hip disability was incurred secondary to a 
fracture of the left medial malleolus or active duty service.  
The Board therefore concludes that the evidence is against a 
nexus between the Veteran's claimed disability and a service-
connected disability or active duty service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In this case, notice fulfilling the 
requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran 
in December 2002 and June 2009 letters.  The Veteran also 
received notice regarding the disability-rating and effective-
date elements of the claims in the June 2009 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim to reopen, the duty to notify requires 
that the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Veteran was provided notice of the 
criteria necessary for reopening a previously denied claim in the 
June 2009 VCAA letter.  In addition, he was informed of the 
reason for his prior denial of service connection in the RO's 
September 2000 rating decision.  VA has therefore substantially 
fulfilled its specific duties to notify with regard the Veteran's 
claim to reopen.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice, including the notice specified by Dingess 
and Kent, was provided after the initial adjudication of the 
claims, this timing deficiency was remedied by the issuance of 
VCAA notice followed by readjudication of the claims.  Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were 
readjudicated in the November 2009 and January 2010 SSOCs. 
 Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA treatment.  
Although the Veteran reported in the context of a previous claim 
that he was applying for benefits from the Social Security 
Administration (SSA), the Board finds that remanding the case for 
procurement of such records is not necessary in this case.  The 
Court of Appeals for Veterans Claims (Court) has held that VA is 
not required to obtain all medical records or all SSA disability 
records, only those that are relevant to the Veteran's claim.  
See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Only as 
long as a reasonable possibility exists that the records are 
relevant to the Veteran's claim, is VA is required to assist the 
Veteran in obtaining the identified records.  Id.  While the 
record contains evidence that the Veteran has applied for SSA 
compensation in the past, the Board notes that the Veteran 
reported applying for such benefits in 1982 in the context of a 
claim for pension for a cardiac condition.  The June 2009 VCAA 
letter sent in response to the current claims on appeal 
specifically notified the Veteran that records from the SSA could 
be relevant to his claims, but the Veteran has never indicated 
that such records pertain to his current claims or that he was 
ever awarded benefits from SSA.  Accordingly, there is no 
indication that SSA records are relevant to the claims before the 
Board, and their procurement is not required by the duty to 
assist. 

Additionally, the Veteran was provided proper VA examinations in 
response to his claims for an increased rating and service 
connection for a left hip disability.   As the claim for service 
connection for a left knee disability is being denied on the 
basis that no new and material evidence has been received to 
reopen a previously denied claim, VA has no duty in this instance 
to afford the Veteran a VA examination addressing this 
disability.  38 C.F.R. § 3.159(c)(4)(iii).  

The Board also finds that VA has complied with the April 2009 
remand orders of the Board.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  In response to the Board's April 2009 
remand, the Veteran was provided complete VCAA notice, a VA 
examination was conducted in August 2009, and VAMC records dating 
from March 2005 were associated with the claims folder.  In 
addition, the claims were readjudicated in November 2009 and 
January 2010 SSOCs.  Therefore, VA has complied with the remand 
orders of the Board. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

A rating in excess of 10 percent for residuals of a fracture of 
the left medial malleolus, prior to August 4, 2009, is denied.

Subject to the law and regulations governing payment of monetary 
benefits, effective August 4, 2009, a 20 percent rating for 
residuals of a fracture of the left medial malleolus is granted.

New and material evidence having not been submitted, reopening of 
the claim for entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
fracture of the left medial malleolus, is denied.

Entitlement to service connection for a left hip disability, to 
include as secondary to a service-connected fracture of the left 
medial malleolus, is denied.


REMAND

The Court has held that a request for TDIU, whether expressly 
raised by a Veteran or reasonably raised by the record, is not a 
separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a disability, it 
is part of the claim for benefits for the underlying disability.  
Id at 454.

The record contains both lay and medical evidence that the 
Veteran's service-connected left ankle disability has 
significantly impaired his employment.  While the Court has 
determined that a claim for TDIU is part of the Veteran's claim 
for an increased rating currently on appeal, the RO has not 
explicitly adjudicated the entitlement to TDIU.  The Veteran 
would therefore be prejudiced if the Board were to decide this 
claim without prior adjudication by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  

Accordingly, the case is REMANDED for the following action:

After obtaining any pertinent, outstanding 
evidence, adjudicate the claim for 
entitlement to TDIU.  If the benefit sought 
on appeal is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


